Citation Nr: 1420486	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for post traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from March 1989 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A hearing transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to an initial evaluation in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his August 2012 hearing on appeal, the Veteran advised that he wished to withdraw his appeal of the AOJ's denial of service connection for an acquired psychiatric disorder other than PTSD.


CONCLUSION OF LAW

The Veteran's substantive appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2013).

In this case, the Veteran perfected an appeal to the Board on the claim for service connection for an acquired psychiatric disorder other than PTSD.  However, at his hearing before the undersigned Veterans Law Judge in August 2010, he indicated that he wished to withdraw his appeal on that claim.  The Board finds that the request for withdrawal on the record at the August 2012 hearing qualifies as a valid withdrawal.  See 38 C.F.R. § 20.204.

Under the circumstances, there remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As such, the Veteran's appeal as to that issue is dismissed.



ORDER

The Veteran's appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.


REMAND

The Veteran seeks a higher initial evaluation for PTSD.  However, having carefully reviewed the record, the Board finds that remand is required to ensure that VA has met its duty to assist the Veteran in the development of his claim.  The Board notes that VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  While VA is not required to provide a medical examination in all cases, once VA undertakes the effort to provide an examination that examination must be an adequate one.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); see also Green, 1 Vet.App. at 124; 38 C.F.R. § 4.2 (2013).

Here, a review of the record discloses that certain records remain outstanding.  First, Dr. Wilkenson reported the dates of her treatment, but the report of evaluation for the date of April 2011 is missing.  Second, the Veteran provided a history of VA vocational rehabilitation, but the VA vocational rehabilitation file is not of record.  VA must make an effort to obtain this evidence for consideration.

Also, the Board finds that the medical evidence of record is inadequate.  It is noted that the Veteran's representative argues that the VA psychiatric examination conducted in 2010 is inadequate.  He avers that it is inadequate because the examiner determined that the Veteran was incompetent to handle funds and then incongruously determined that he had no impairment of thought processes or short-term memory, which seemed to be the basis for the incompetency finding.  To support the claim for an increased evaluation the Veteran submitted a disability benefits questionnaire on PTSD completed by his private psychiatric provider in August 2012.  However, the Board observes that, while asked to check one box only, she incorrectly checked to two boxes on that form.  The first box indicated that the Veteran had "Occupational and social impairment with deficiencies in most areas...".  The second box indicated that he had "Total occupational and social impairment."   The private provider circled the words total occupational and then wrote "pt cannot hold a job."  Notwithstanding, her private evaluation report also dated in August 2012 incongruously reflects that the Veteran "started a tattoo parlor recently."  Therefore, in view of the incongruous medical findings of record, the Board believes that remand is necessary for a new VA psychiatric examination to ascertain the severity of the Veteran's service-connected PTSD during the appeal period.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request all outstanding private and VA treatment records pertaining to the Veteran's PTSD, to include the April 2011 private evaluation report of Dr. Wilkenson.  The AOJ should further obtain any VA vocational rehabilitation file that may exist for the Veteran and associate this file with the claims folder.

2. The Veteran should be schedule for a VA examination by an appropriately skilled medical professional to ascertain the severity of his service-connected PTSD during the appeal period using the appropriate Disability Benefits Questionnaire for PTSD.  Also, the examiner should review the record and comment on whether the September 2010 VA examination findings regarding competency and no impairment of thought processes or memory impairment are incongruent.   The examiner should indicate the current level of occupational and social impairment and the level of occupational and social impairment between July 2010 and his/her current evaluation of the Veteran.  A complete rationale for all opinions is required.  The claims file along with a copy of any pertinent evidence located in VA's electronic system that is not in the claims file should be made available to and reviewed by the examiner.

3. Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


